Co Oo YT DWN BR W YP

RB BN KN KR NR NR DD DD DR ae ea
Oo NID nA FP WwW YO KFK CO CO OB aD DB WA BR WO WH +. |]

Case 2:20-cr-00165-JJT Document 30

MICHAEL BAILEY

United States Attorney

District of Arizona

ANDREW C. STONE

Arizona State Bar No. 026543
JAMES R. KNAPP

Arizona State Bar No. 021166
Assistant U.S. Attorneys

Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: andrew.stone@usdoj.gov
Email: james.knapp2@usdoj.gov
Attorneys for Plaintifi

Filed 02/18/20 Page 1 of 9

 

__Z#ILED _... LODGED
_.RECEWED _ copy
FEB 1 8 2020

CLERK U 8 DISTRICT COURT
DISTAICT OF ASIPONA
BY a2 ysreraten, Lee N DEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

United States of America, No. CR-20-00165-PHX-JJT (DMF)
Plaintiff,
INDICTMENT
VS.
VIO: = 18U.S.C. § 371
(Conspiracy)
1. John Michael Caruso, Count 1
Aka the “ pro K!ng,”
(Counts 1-17) 18 U.S.C. § 1343
(Wire Fraud)
2. Zachary Salter, ounts 2-10
(Counts 1-12)
18 U.S.C. § 1957
Defendants. (Money Laundering)
Counts 11-17
18 U.S.C. §§ 981 & 982,
21 U.S.C. § 853, 28 U.S.C.
2461(c)
Forfeiture Allegation)
THE GRAND JURY CHARGES:
INTRODUCTION

At all relevant times:

1, Defendants JOHN MICHAEL CARUSO and ZACHARY SALTER

operated an alleged cryptocurrency investment fund called Zima Digital Assets. According

 

 
Oo Oo SN DB NH BP WH HO

NO NYO NO VN HN DPD DN DDO me ee ee pe
oOo Ss DN ON SF WD KH KF OD BO Fe HST DB DH BP WW HO + OO

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 2 of 9

to the Zima Digital Assets website, it “operates various private funds focusing on
investments in cutting-edge technologies, including crypto and other blockchain based
assets.”

2. Contracts between Zima Digital Assets and victim investors stated that
money provided would be used for digital asset investment and nothing else. The contracts
also specified a guaranteed return on investment.

3. In reality, Zima Digital Assets was a fraud, not a cryptocurrency investment
fund. CARUSO and SALTER received more than $9 million from victims, but they did
not purchase cryptocurrency or other “blockchain based assets” with the investor deposits.
Instead, CARUSO and SALTER returned approximately $2 million of the deposits to early
investors as purported investment profits. The rest of the money they spent on extravagant
items, including private jets, vacations, luxury car rentals, casino gambling, and rental
payments on two multi-million dollar mansions.

FRAUDULENT SCHEME
Media Misrepresentations

4. CARUSO and SALTER participated in a number of interviews with various
publications in order to obtain favorable press coverage that would increase the allure of
their fraudulent scheme.

5. In a June 27, 2019, interview posted on www.entrepeneur.com, SALTER
claims he co-founded Zima Digital Assets with the Kryp+0 K!ng, and that they rely on “a
team of high-level analysts around the globe” and partnerships with large financial
institutions to trade cryptocurrency for profit.

6. Ina July 14, 2019, interview posted on www.fabulousarizona.com, SALTER
states his business partner, Kryp+0 K!ng, is a “world-famous” cryptocurrency trader.

7. An August 5, 2019, interview posted on www.businessinsider.my entitled,
‘Meet the Michael Jordan of Algorithmic Cryptocurrency Trading,” states that CARUSO,

aka Kryp+0 K!ng, is “revered as one of the top cryptocurrency traders amongst high profile

-2-

 

 
So CO SY DB NO BP WO PO Be

NO BN NO NO NO HN PO DR DRO Rem
on NI DB Wn FF WW NYO KF§ CD ODO OH DB NH BP WD HNO FF |]

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 3 of 9

investors on Wall Street” and is arguably “the world’s greatest cryptocurrency trader of all
time.”

8. In the October 2019 edition of Cigar Aficionado, the magazine ran a four-
page article on CARUSO. The feature begins with a discussion about CARUSO playing
blackjack for 13 straight hours in a Las Vegas casino, where he was betting between $5,000
and $10,000 a hand. The article also includes a number of details about how CARUSO
purportedly grew his wealth: “Between 2009 and 2017, Caruso says his wealth spiked to
more than $100 million .... He went from living with his parents to a $17,000-per-month
pad on Central Park South in Manhattan to a ritzy condo in the Sunny Isles section of
Miami.”

9, On November 25, 2019, Forbes published an online article entitled, “Zach
SALTER on How Blockchain and Crypto Will Benefit the Gig Economy.” In this article,
SALTER is identified as co-founder of Zima Digital Assets and states: “We manage a high
frequency and high liquidity cryptocurrency trading portfolio. Principals at ZDA have had

99

a pulse on the digital asset markets since 2011 being early bitcoin investors.” He also

- stated: “We are constantly looking for arbitration throughout the decentralized pricing

model and while we do utilize artificial intelligence components in our market analytics,
we still execute all trades using a final judgement [sic] call to ensure each trade is made
with surgical precision by our chief investment officer and cofounder, the ‘Krypt+0 K!ng.’”-

10. Each of these representations attributed to CARUSO and SALTER in the
various media publications—with the exception of CARUSO’s marathon gambling
session—are false.

Misrepresentations through Direct Messages

11. CARUSO and SALTER used social media to recruit potential victims to
invest in Zima Digital Assets. In particular, CARUSO and SALTER used Instagram to
send misrepresentations to potential victims in an effort to perpetrate their fraudulent

scheme.

 

 
Co Oo NID A SP W YP

Oo NO NH PPO KN HN KN KN KD Re me
Oo ND Wn PP WD NY YF DOD CO fF as DB nH BR W YO KS CO

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 4 of 9

12. On December 11, 2018, SALTER sent a Direct Message (“DM”) on
Instagram to a potential victim-investor that stated, in pertinent part, “I hope all is well with
you as well. I mean walking out your front door is risky if you don’t know how to walk!
But Iv [sic] got a team of 7 analysts and 2 executive traders managing my crypto
hedgefund, you wanna make some money let me know I gotchu brother.”

13. On December 31, 2018, SALTER sent a DM to another potential victim-
investor that said, “Invest in my crypto fund, give it 90 days and il [sic] guarantee you’re
satisfied.”

14. On January 1, 2019, SALTER wrote to another potential victim, “I don’t
think you’ ll make the minimum investment but if you’re serious about making some money
il [sic] introduce you to my executive trader and you can go from there. Iv[e] known you
forever so I could convince him to work with you. ... Yea we just day trade, no buy and
holds. My guys are in and out of the market all day long.”

Contract Misrepresentations

15. CARUSO and SALTER sent contracts to their victim-investors that
purportedly outlined the terms of the victims’ investment with Zima Digital Assets. Each
contract guaranteed a return on investment (“ROI”) percentage within a specific time-
period. Specifically, Article 2 of each contract states: “The money provided by the
investor will be used for the following aspects within the venture and nothing further:
Digital Asset Investment.”

16. The contracts included an electronic signature from Zima Digital Assets that
read either, “John Caruso, Zima Digital Assets LLC” or “Signature on behalf of the fund.”

17. The amount of funds invested by the victims differed, but the contracts
guaranteed ROI of up to 30%.

Defendants’ Use of Victim-Investor Money
18. CARUSO and SALTER fraudulently obtained millions of dollars by

misrepresenting that they were operating a cryptocurrency hedge fund, when in reality they

4.

 

 
Co Pe nN HD On SP W YN

NO wo bw HNO HN HN VN NO RO RRR pr ee et
CoO NI HN ON BP OW YOO ES OlUlULUCCOCOlUlUlUCUCOCUlUNST ODN ROW DN GSR Cl

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 5 of 9

maintained no investments—cryptocurrency or otherwise. Rather, they used victims’
money for (a) personal enrichment or (b) to pay back earlier victim-investors to help
continue the scheme.
19. CARUSO and SALTER used funds paid by victim-investors for the

following items:

a. $400,000 for rent at two mansions located in Paradise Valley and

Scottsdale;

b. $180,000 in jewelry;

C. $600,000 in credit card payments;

d. $1.4 million in casino losses;

e. $350,000 in luxury car rentals; and

f. $350,000 on private jets.

COUNT 1
(18 USC. § 37 1)
20. The factual allegations above are incorporated for Count 1.
OBJECTS OF THE CONSPIRACY
21. Beginning at a time unknown to the Grand Jury, but at least as early as April
2018, and continuing until January 30, 2020, in the District of Arizona and elsewhere,
defendants CARUSO and SALTER, with others known and unknown to the Grand Jury,
did unlawfully, knowingly, and intentionally agree and conspire to commit the following
offenses:
a. Title 18, United States Code, Section 1343, Wire Fraud, and
b. Title 18, United States Code, Section 1957, Money Laundering.
MANNER AND MEANS OF THE CONSPIRACY AND SCHEME TO DEFRAUD
22. To accomplish the objects of the conspiracy and the scheme to defraud,
defendants CARUSO and SALTER did (1) identify potential victims with money to invest,
(2) falsely tell victims that their deposits would be used solely for cryptocurrency

-5-

 

 
So Oo SID nA PP W NO

NR bw SN KR KN DN KH KR DH mw wm pm
oO NI DN WO FP W HY YF TFT OO OH HT DBD FP WO PO KK OC

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 6 of 9

investment, (3) seek out favorable press coverage to lend legitimacy to themselves and
Zima Digital Assets, (4) disburse the victims’ money to themselves, and (5) funnel a
portion of new investor money to previous investors to make the investment fund appear
legitimate and profitable and conceal the fraud. The manner and means of the conspiracy
are described above, incorporated by reference and re-alleged as though fully set forth
herein.
OVERT ACTS

23. In furtherance of the conspiracy, and to achieve the objects of the conspiracy,
overt acts were committed, including but not limited to those described above, incorporated
by reference and re-alleged as though fully set forth herein.

All in violation of 18 U.S.C. § 371.

COUNTS 2-10
Wire Fraud
(18 U.S.C. § 1343)

24. The factual allegations above are incorporated in Counts 2-10.

25. Beginning at a time unknown to the Grand Jury, but at least as early as April
2018, and continuing until January 30, 2020, in the District of Arizona and elsewhere,
defendants CARUSO and SALTER, and others known and unknown to the Grand Jury,
knowingly and willfully devised and intended to devise a scheme and artifice to defraud
and to obtain money and property by means of materially false and fraudulent pretenses,
representations, and promises, and by intentional concealment and omission of material
facts.

26. On or about each of the dates set forth below, for the purpose of executing
the scheme and artifice, defendants CARUSO and SALTER did knowingly transmit and
caused to be transmitted by means of wire communication in interstate commerce to and
from the District of Arizona the signals and sounds described below for each count, each

transmission constituting a separate count:

 

 
Co CO SI DBD A SP W NH

NO pO BH HN HN KN HP KR RR RR RE RE ee
Co NS DN NH BR WY NY KH DO Oe NHN HH Fe WY NY KF OC

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Date Description
2 11/14/2018 $100,000 wire from L.Y. to CARUSO (x7848)
11/14/2018 $7,000 wire from C.A. to CARUSO (x7848)

4 11/15/2018 $350,000 wire from B.R. to CARUSO (x7848)

5 11/20/2018 $5,800 wire from M.B. to CARUSO (x7848)

6 03/18/2019 Email from SALTER to D.T. re executed contract for

Zima Digital Assets

7 03/20/2019 $18,000 wire from D.T. to CARUSO (x1778)

8 03/26/2019 $22,000 wire from G.R. to CARUSO (x3516)

9 06/14/2019 Text message from CARUSO to B.C. stating “$850,000
... Account established! Inked agreements and will
send back to you! Wire goes out first thing Monday

morning! Great to have you on board!”

10 01/06/2020 $100,000 wire from D.Z. to CARUSO (x1679)

 

All in violation of 18 U.S.C. § 1343.

27.
28.

COUNTS 11-17

Transactional Money Laundering

(18 U.S.C. § 1957)

The factual allegations above are incorporated in Counts 11-17.

On or about the dates set forth below, in the District of Arizona and

elsewhere, the specified defendant, and others known and unknown to the grand jury,

knowingly engaged and attempted to engage in the following monetary transactions by,

through, or to a financial institution, affecting interstate or foreign commerce, in criminally

derived property of a value greater than $10,000 as described below, such property having

been derived from a specified unlawful activity, that is, wire fraud in violation of 18 U.S.C.

§ 1343:

 

 

 
Oo ee ND OO FSP WY YN

DO BD NO BD NO KN KRDO KN Nm wm ee
Co st DH WA FP W PPO K§ DTD OO OH IN Dn FP WW NO KF DBD

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Defendant Date Description
11 SALTER, | 06/02/2019 $12,500 from Defendants’ JP Morgan Chase
CARUSO account x1028 to Falcon Beverly Hills, LLC
12 SALTER, | 07/29/2019 $15,000 from Defendants’ JP Morgan Chase
CARUSO account x1028 to Falcon Beverly Hills, LLC
13 CARUSO | 10/10/2018 $262,000 cashier’s check to First AZ Title
14 CARUSO | 01/23/2019 | $200,000 from CARUSO’s US Bank account
x7848 to ARIA Casino
15 CARUSO — | 02/22/2019 $200,000 from CARUSO’s US Bank account
x7848 to ARIA Casino
16 CARUSO _ | 02/25/2019 $110,000 from CARUSO’s US Bank account
x7848 to ARIA Casino
17 CARUSO | 03/4/2019 $200,000 from CARUSO’s US Bank account
x7848 to ARIA Casino
All in violation of 18 U.S.C. § 1957.
FORFEITURE ALLEGATION

29,

30.
§ 2461(c), and upon conviction of one or more of the offenses alleged in Counts | through
17 of this Indictment, defendants CARUSO and SALTER shall forfeit to the United States
all right, title, and interest in the following: (a) all property, real or personal, involved in a
transaction or attempted transaction in violation of a money laundering statute, or any
property traceable to such property; (b) all property, real or personal, which constitutes or
is derived from proceeds traceable to a violation of a specified unlawful activity; (c) all
property constituting, or derived from, proceeds obtained directly or indirectly as a result
of a violation of an offense alleged in this Indictment; and (d) all personal property used or

intended to be used to commit or facilitate the commission of an offense alleged in this

 

The factual allegations above are incorporated for the forfeiture allegations.

Pursuant to 18 U.S.C. §§ 981 and 982, 21 U.S.C. § 853, and 28 U.S.C.

-8-

 

 

 
Oo CO NN DB On BP W NO Ke

NO wpoO PR HN KN KR KR DD ww mee eet
oN BOAO A BP WD NY KY OD CO OSD DO OH FP WY NY KF SD

 

Case 2:20-cr-00165-JJT Document 30 Filed 02/18/20 Page 9 of 9

Indictment.

31. If any of the above-described forfeitable property, as a result of any act or

omission of the defendants:

a.

b.

a

cannot be located upon the exercise of due diligence,

has been transferred or sold to, or deposited with, a third party,

has been placed beyond the jurisdiction of the court,

has been substantially diminished in value, or

has been commingled with other property which cannot be divided

without difficulty,

it is the intent of the United States to seek forfeiture of any other property of said defendants

up to the value of the above-described forfeitable property, pursuant to 21 U.S.C. § 853(p).
All in accordance with 18 U.S.C. §§ 981 and 982, 21 U.S.C. § 853, 28 U.S.C.
§ 2461(c), and Rule 32.2, Federal Rules of Criminal Procedure.

A TRUE BILL

S/
FOREPERSON OF THE GRAND JURY
Date: February 18, 2020

MICHAEL BAILEY
United States Attorney

District of Arizona

S/

ANDREW C, STONE

JAMES R. KNAPP

Assistant U.S. Attorneys

 

 
